UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Enhanced Global Bond Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 13 Performance Summary 15 Investment Portfolio 33 Statement of Assets and Liabilities 35 Statement of Operations 37 Statement of Changes in Net Assets 38 Financial Highlights 42 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 61 Information About Your Fund's Expenses 63 Tax Information 64 Advisory Agreement Board Considerations and Fee Evaluation 69 Board Members and Officers 75 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 13 through 14 for more complete performance information. DWS Enhanced Global Bond fund returned -0.84% during the 12-month period ended October 31, 2013, outperforming the -1.54% return of the benchmark, the Barclays Global Aggregate Bond Index. While the past year was a rather volatile time for the global bond market, the annual period began on a positive note with strong performance in the November 2012 to April 2013 interval. During this time, bond prices were buoyed by an environment of slow growth and continued support from the U.S. Federal Reserve Board's (the Fed's) bond-buying program known as "quantitative easing." In addition, the support of the European Central Bank contributed to a recovery in the previously troubled peripheral markets, such as Spain and Italy. This favorable backdrop led yield-hungry investors to pour money into bond funds, fueling robust returns throughout the asset class. Investment Process Portfolio management typically considers a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics, and changes in supply and demand within the global bond markets. In choosing individual bonds, portfolio management uses independent analysis to look for bonds that have attractive yields and show improving credit. In addition to the fund's main investment strategy, we seek to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-markets currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities). These tailwinds shifted abruptly in May 2013, however, when comments by Federal Reserve Chairman Ben Bernanke raised fears that the Fed would soon begin to "taper" its quantitative easing policy. The prospects of reduced Fed accommodation led to a spike in Treasury yields (and a corresponding decline in prices). From May 2 to September 5, 2013, the yield on the 10-year bond soared from 1.63% to 2.98% — an extraordinary move for such a short period of time. This sell-off extended throughout the global bond market, more than offsetting the positive returns from the first half of the period. An important aspect of this downturn is that the worst performance was concentrated in the most rate-sensitive segments of the market: Treasuries, developed-market government bonds, high-quality corporate bonds and longer-term issues. On the other end of the spectrum, high-yield bonds, emerging-markets corporate bonds and shorter-term issues outperformed. Fund Performance This environment worked in favor of the fund for a variety of reasons. While our absolute return for the one-year period was slightly negative, we generated outperformance vs. the benchmark via three aspects of our positioning. First, our high-yield allocation — which provided the fund with outsized exposure to the best-performing segment of the bond market — performed very well. The high-yield sector typically holds up better during periods of rising interest rates, and that indeed proved to be the case during the mid-year downturn. In addition, the fund's high-yield portfolio outperformed the broader high-yield market thanks to our strong individual security selection. We also held an allocation to senior loans (or loans that banks make to corporations and then package and sell to investors). These securities offer relatively above-average diversification potential, low rate sensitivity and floating rates — all of which fueled outperformance as Treasury yields rose in the second half of the period. Second, our holdings performed better than the overall market in the domestic, investment-grade segment of the fund. Here, we added value by emphasizing corporate bonds and commercial mortgage-backed securities over Treasuries and other market segments sensitive to talk of Fed tapering. Our substantial allocation to corporates is based on our positive long-term outlook on the asset class, which stems from its attractive yields and the robust health of domestic corporate issuers. On the other side of the ledger, we are less enthusiastic on traditional mortgage-backed securities, where we don't think yields sufficiently compensate investors for the potential impact of the Fed tapering that is likely to begin at some point in the next 12 months. The third factor boosting performance was our positioning within the fund's emerging-markets segment. While emerging-markets bonds finished the year with a negative absolute return, we added value by holding an underweight in longer-term government debt, which lagged, in favor of emerging-markets corporate bonds, which outperformed. While government bonds have exhibited soft performance due to investor concerns about weakening trade balances, emerging corporates — many of which are issued by highly-rated companies with strong cash flows — were largely insulated from these worries. Further, emerging corporates tend to have below-average interest-rate sensitivity — a positive at a time of rapidly changing Treasury yields. Unfortunately, not all aspects of the fund's positioning worked well during the past year ending October 31, 2013. The most important headwind to performance was that we came into the May to June 2013 sell-off with an above-benchmark duration (or interest-rate sensitivity). Like many investors, we were surprised by the market's extreme reaction to Bernanke's comments, as the Fed's previous statements indicated that its policy direction remained dependent on incoming economic data. As a result, we did not take steps to protect the portfolio when the talk of tapering first hit the headlines. The sell-off went on for much longer than we anticipated, so our decision to maintain a level of rate sensitivity above the benchmark resulted in underperformance for the fund during the second quarter. "We believe our global reach — which provides the flexibility to capitalize on values anywhere in the world as they emerge — can be particularly valuable at a time of elevated market volatility." The fund's allocation to developed-market international government bonds added slightly to our 12-month results. In this portion of the portfolio, our performance was hurt by an underweight in Japanese government bonds, which were boosted by the Bank of Japan's aggressive quantitative easing program. However, we were also underweight in the yen vs. the U.S. dollar, which insulated us from the Japanese currency's sizeable downturn. Our approach in this segment of the portfolio is largely opportunistic, as we concentrate our efforts on rotating among bonds with the most attractive relative values. The fund also can employ a currency-overlay strategy to enhance performance when opportunities permit. This aspect of our strategy contributed slightly to the fund's 12-month results. Outlook and Positioning While the issue of "tapering" receded from the headlines in the final months of the period ending October 31, 2013, we believe it will once again become a factor in market performance during the coming year. However, it's important to keep in mind that the Fed's policy remains data-dependant. As a result, any tapering of quantitative easing is likely to be the result of improving economic conditions — which in turn is supportive for credit-sensitive segments of the market, such as corporate, high-yield and emerging-markets bonds. Still, our role as stewards of our investors' capital means that we need to guard against the chance of increased market volatility. We therefore opted to move the fund's duration closer to that of the benchmark during the latter part of the period. At the same time, we continued to concentrate on adding value through individual security selection and portfolio allocation. We believe this approach — and not one that seeks to make interest-rate "bets" — is the prudent course in a potentially challenging environment. Overall, we believe our global reach — which provides the flexibility to capitalize on values anywhere in the world as they emerge — can be particularly valuable at a time of elevated market volatility. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Rahmila Nadi, Associate Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after 6 years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yield (or current yield) is the income generated by an investment divided by its current price. Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. Diversification neither assures a profit nor guarantees against a loss. Investment-grade refers to the credit quality rating given to municipal bonds, corporate bonds and mortgage-backed securities. It indicates that it has a relatively low risk of default. Bond rating firms such as Standard & Poor's use different designations consisting of upper- and lower-case letters to identify a bond's credit quality rating with AAA and AA the highest credit quality rating, A and BBB the medium credit quality or investment-grade rating and BB or below a low credit quality rating. Commercial mortgage-backed securities (CMBS) are bonds that are secured by mortgage debt. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Spread sectors include all non-U.S. Treasury, investment-grade sectors including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial mortgage-backed securities. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -0.84% 4.68% 4.14% Adjusted for the Maximum Sales Charge (max 4.50% load) -5.30% 3.72% 3.66% Barclays Global Aggregate Bond Index† -1.54% 6.07% 5.08% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.58% 3.85% 3.31% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -4.45% 3.68% 3.31% Barclays Global Aggregate Bond Index† -1.54% 6.07% 5.08% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.66% 3.91% 3.33% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -1.66% 3.91% 3.33% Barclays Global Aggregate Bond Index† -1.54% 6.07% 5.08% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -0.66% 4.97% 4.41% Barclays Global Aggregate Bond Index† -1.54% 6.07% 5.08% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.14%, 1.93%, 1.87% and 0.84% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. † Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Class A Class B Class C Class S Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ Capital Gain Distributions, Twelve Months $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.92%, 1.16%, 1.25% and 2.28% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.16%, 1.29%, 1.37% and 2.43% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($)(a) Value ($) Bonds 104.3% Australia 2.2% FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (b) Queensland Treasury Corp., Series 23, 4.25%, 7/21/2023 AUD (Cost $2,631,885) Austria 2.6% ESAL GmbH, 144A, 6.25%, 2/5/2023 Republic of Austria, 144A, 4.0%, 9/15/2016 EUR (Cost $2,488,153) Barbados 0.1% Columbus International, Inc., 144A, 11.5%, 11/20/2014 (Cost $112,250) Belarus 0.2% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $265,313) Bermuda 0.4% Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 (Cost $490,885) Brazil 1.5% Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Federative Republic of Brazil, 4.25%, 1/7/2025 (c) Itau Unibanco Holding SA, 144A, 5.5%, 8/6/2022 Oi SA, 144A, 5.75%, 2/10/2022 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 (Cost $1,724,122) Canada 1.9% Barrick Gold Corp., 2.5%, 5/1/2018 Bombardier, Inc., 144A, 5.75%, 3/15/2022 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 (b) MDC Partners, Inc., 144A, 6.75%, 4/1/2020 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 7.0%, 3/31/2024 Novelis, Inc., 8.75%, 12/15/2020 OPB Finance Trust, Series C, 2.9%, 5/24/2023 CAD PSP Capital, Inc., 3.03%, 10/22/2020 CAD Quebecor Media, Inc., 5.75%, 1/15/2023 Talisman Energy, Inc., 3.75%, 2/1/2021 (Cost $2,145,731) Cayman Islands 0.9% Embraer Overseas Ltd., 144A, 5.696%, 9/16/2023 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 Transocean, Inc., 3.8%, 10/15/2022 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 (Cost $1,016,943) Costa Rica 0.2% Instituto Costarricense de Electricidad, 144A, 6.95%, 11/10/2021 (Cost $287,500) Croatia 0.2% Agrokor dd, 144A, 8.875%, 2/1/2020 (Cost $278,750) Cyprus 0.2% Mriya Agro Holding PLC, 144A, 9.45%, 4/19/2018 (Cost $197,670) Dominican Republic 0.2% Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 (Cost $272,813) France 1.4% BNP Paribas SA, 3.25%, 3/3/2023 Electricite de France SA, 144A, 5.25%, 1/29/2049 RCI Banque SA, 144A, 3.5%, 4/3/2018 (Cost $1,541,897) Germany 0.9% KFW, 1.875%, 6/13/2018 CAD Unitymedia Hessen GmbH & Co., KG, 144A, 7.5%, 3/15/2019 EUR Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR (Cost $1,024,317) Indonesia 0.4% Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 (Cost $408,750) Ireland 0.4% EDC Finance Ltd., 144A, 4.875%, 4/17/2020 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 (Cost $402,326) Italy 0.6% Intesa Sanpaolo SpA, 3.875%, 1/16/2018 (Cost $594,113) Japan 0.7% Mizuho Bank Ltd., 144A, 2.95%, 10/17/2022 (Cost $857,489) Jersey 0.2% Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 (b) (Cost $200,000) Kazakhstan 1.0% Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 KazMunayGas National Co. JSC, 144A, 7.0%, 5/5/2020 (Cost $1,128,125) Luxembourg 2.2% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 ArcelorMittal, 6.125%, 6/1/2018 Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.5%, 4/1/2021 Intelsat Luxembourg SA, 144A, 7.75%, 6/1/2021 Mallinckrodt International Finance SA, 144A, 4.75%, 4/15/2023 MHP SA, 144A, 8.25%, 4/2/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 (b) Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Rosneft Finance SA, 144A, 6.625%, 3/20/2017 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 (Cost $2,432,182) Marshall Islands 0.0% Navios Maritime Holdings, Inc., 8.875%, 11/1/2017 Navios South American Logistics, Inc., 9.25%, 4/15/2019 (Cost $30,775) Mexico 1.4% BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Petroleos Mexicanos, 2.266%*, 7/18/2018 United Mexican States: Series M, 7.75%, 5/29/2031 MXN Series M 20, 8.5%, 5/31/2029 MXN (Cost $1,644,629) Netherlands 7.2% Ajecorp BV, 144A, 6.5%, 5/14/2022 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.95%, 11/9/2022 Government of Netherlands, 144A, 4.5%, 7/15/2017 EUR ING Bank NV: 144A, 2.0%, 9/25/2015 144A, 5.8%, 9/25/2023 Marfrig Holding Europe BV, 144A, 11.25%, 9/20/2021 Metinvest BV, 144A, 10.25%, 5/20/2015 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 (Cost $7,672,048) Norway 1.1% Kingdom of Norway, Series 475, 2.0%, 5/24/2023 (Cost $1,225,438) NOK Peru 0.5% Banco de Credito del Peru, 144A, 4.25%, 4/1/2023 Cia Minera Milpo SAA, 144A, 4.625%, 3/28/2023 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 (Cost $592,341) Portugal 0.5% Portugal Obrigacoes do Tesouro, 144A, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 4.7% Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 Russian Federation: Series 6212, 7.05%, 1/19/2028 RUB Series 6204, 7.5%, 3/15/2018 RUB Series 6207, 8.15%, 2/3/2027 RUB Vimpel Communications, 144A, 7.748%, 2/2/2021 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 (Cost $5,181,732) Singapore 1.3% Republic of Singapore, 3.375%, 9/1/2033 (Cost $1,261,306) SGD Slovenia 0.2% Republic of Slovenia, 144A, 4.75%, 5/10/2018 (Cost $198,145) South Africa 1.0% Republic of South Africa, 5.875%, 9/16/2025 (Cost $1,073,750) Sweden 0.3% Nordea Bank AB, 144A, 4.25%, 9/21/2022 (Cost $372,615) Turkey 0.2% Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 (Cost $239,537) United Arab Emirates 0.3% Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 (Cost $282,500) United Kingdom 4.2% Afren PLC, 144A, 10.25%, 4/8/2019 Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 Aviva PLC, 5.7%, 9/29/2015 EUR Barclays Bank PLC, 7.625%, 11/21/2022 (b) British Sky Broadcasting Group PLC, 144A, 3.125%, 11/26/2022 Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 United Kingdom Gilt, 2.75%, 1/22/2015 GBP Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (Cost $4,558,521) United States 62.6% Access Midstream Partners LP: 4.875%, 5/15/2023 5.875%, 4/15/2021 Accuride Corp., 9.5%, 8/1/2018 ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 ADT Corp., 144A, 6.25%, 10/15/2021 AES Corp., 8.0%, 10/15/2017 Agilent Technologies, Inc., 3.2%, 10/1/2022 (b) Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Ally Financial, Inc., 6.25%, 12/1/2017 Alphabet Holding Co., Inc., 7.75%, 11/1/2017 (PIK) AMC Entertainment, Inc., 8.75%, 6/1/2019 American Electric Power Co., Inc., Series F, 2.95%, 12/15/2022 American International Group, Inc., 4.875%, 6/1/2022 American Tower Corp., (REIT), 3.5%, 1/31/2023 AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc., 6.375%, 12/1/2019 Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Axiall Corp., 144A, 4.875%, 5/15/2023 B&G Foods, Inc., 4.625%, 6/1/2021 Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 2.474%*, 11/15/2015 Bank of America Corp., 3.3%, 1/11/2023 BC Mountain LLC, 144A, 7.0%, 2/1/2021 BE Aerospace, Inc., 6.875%, 10/1/2020 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.708%*, 6/11/2040 Belden, Inc., 144A, 5.5%, 9/1/2022 Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Boyd Gaming Corp., 9.0%, 7/1/2020 (b) BreitBurn Energy Partners LP, 7.875%, 4/15/2022 Caesar's Entertainment Operating Co., Inc.: 8.5%, 2/15/2020 9.0%, 2/15/2020 (b) Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 CC Holdings GS V LLC, 3.849%, 4/15/2023 CCO Holdings LLC, 6.5%, 4/30/2021 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 CDW LLC, 8.5%, 4/1/2019 Cemex Finance LLC, 144A, 9.375%, 10/12/2022 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) CIT Group, Inc., 4.25%, 8/15/2017 Clean Harbors, Inc., 5.125%, 6/1/2021 Clear Channel Communications, Inc., 11.25%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 CNA Financial Corp., 5.75%, 8/15/2021 Commercial Mortgage Trust, "A4", Series 2007-GG9, 5.444%, 3/10/2039 Community Health Systems, Inc., 7.125%, 7/15/2020 Cox Communications, Inc., 144A, 3.25%, 12/15/2022 Credit Suisse Commercial Mortgage Trust, "A3", Series 2006-C3, 5.793%*, 6/15/2038 Cricket Communications, Inc., 7.75%, 10/15/2020 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 CyrusOne LP, 6.375%, 11/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 DCP Midstream Operating LP, 3.875%, 3/15/2023 (b) Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.174%*, 3/15/2018 Del Monte Corp., 7.625%, 2/15/2019 Delphi Corp., 5.0%, 2/15/2023 Denbury Resources, Inc., 4.625%, 7/15/2023 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 DIRECTV Holdings LLC, 2.4%, 3/15/2017 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 (b) 7.875%, 9/1/2019 Dow Chemical Co., 5.25%, 11/15/2041 DTE Energy Co., 7.625%, 5/15/2014 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 EarthLink, Inc., 7.375%, 6/1/2020 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Energy Transfer Partners LP, 4.15%, 10/1/2020 EP Energy LLC, 7.75%, 9/1/2022 EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 Federal Home Loan Mortgage Corp.: "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "ZB", Series 4183, 3.0%, 3/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "JS", Series 3572, Interest Only, 6.626%**, 9/15/2039 Federal National Mortgage Association: 3.0%, 11/15/2027 4.0%, 2/1/2041 (c) First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 Fiserv, Inc., 3.5%, 10/1/2022 FMC Technologies, Inc., 3.45%, 10/1/2022 Ford Motor Credit Co., LLC, 4.25%, 9/20/2022 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Frontier Communications Corp.: 7.125%, 1/15/2023 (b) 7.625%, 4/15/2024 8.5%, 4/15/2020 FTI Consulting, Inc., 6.0%, 11/15/2022 GenCorp, Inc., 144A, 7.125%, 3/15/2021 General Electric Capital Corp., 3.1%, 1/9/2023 Gerdau Holdings, Inc., 144A, 7.0%, 1/20/2020 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 Government National Mortgage Association: "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "HX", Series 2012-91, 3.0%, 9/20/2040 3.5%, 8/20/2042 "ZJ", Series 2013-106, 3.5%, 7/20/2043 4.0%, 6/1/2041 (c) "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 7.0%, 1/15/2029 7.0%, 2/15/2029 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 Hawk Acquisition Sub, Inc., 144A, 4.25%, 10/15/2020 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Health Care REIT, Inc., (REIT), 4.5%, 1/15/2024 Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hertz Corp., 6.75%, 4/15/2019 Hewlett-Packard Co., 3.3%, 12/9/2016 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 IAC/InterActiveCorp., 4.75%, 12/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 ING U.S., Inc., 144A, 5.7%, 7/15/2043 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Jefferies Group LLC, 5.125%, 1/20/2023 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 JPMorgan Mortgage Acquisition Trust, "A2", Series 2007-CH4, 0.239%*, 12/25/2029 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Level 3 Communications, Inc., 8.875%, 6/1/2019 (b) Level 3 Financing, Inc., 7.0%, 6/1/2020 Linn Energy LLC, 144A, Step-up Coupon, 6.75% to 10/5/2013, 7.0% to 11/1/2019 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 Marriott International, Inc., 3.375%, 10/15/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 Meritor, Inc., 6.75%, 6/15/2021 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 144A, 6.625%, 4/1/2023 (b) MGM Resorts International: 6.625%, 12/15/2021 (b) 6.75%, 10/1/2020 (b) 8.625%, 2/1/2019 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Morgan Stanley: 3.75%, 2/25/2023 (b) 4.1%, 5/22/2023 (b) Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Murray Energy Corp., 144A, 8.625%, 6/15/2021 News America, Inc., 144A, 4.0%, 10/1/2023 Norcraft Companies LP, 10.5%, 12/15/2015 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 144A, 6.875%, 3/15/2022 6.875%, 1/15/2023 Owens Corning, Inc., 4.2%, 12/15/2022 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Pilgrim's Pride Corp., 7.875%, 12/15/2018 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Ply Gem Industries, Inc., 9.375%, 4/15/2017 PNK Finance Corp., 144A, 6.375%, 8/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 PolyOne Corp., 5.25%, 3/15/2023 PPL Energy Supply LLC, 4.6%, 12/15/2021 (b) Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Reliance Holdings U.S.A., Inc., 144A, 5.4%, 2/14/2022 Rent-A-Center, Inc., 144A, 4.75%, 5/1/2021 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 7.125%, 4/15/2019 SandRidge Energy, Inc., 7.5%, 3/15/2021 SBA Communications Corp., 5.625%, 10/1/2019 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 SLM Corp., 5.5%, 1/25/2023 (b) Smithfield Foods, Inc., 6.625%, 8/15/2022 Sprint Communications, Inc.: 6.0%, 12/1/2016 6.0%, 11/15/2022 8.375%, 8/15/2017 Starz LLC, 5.0%, 9/15/2019 Sun Products Corp., 144A, 7.75%, 3/15/2021 Talos Production LLC, 144A, 9.75%, 2/15/2018 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Tenet Healthcare Corp.: 144A, 4.375%, 10/1/2021 4.5%, 4/1/2021 6.25%, 11/1/2018 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 (b) The Goldman Sachs Group, Inc., 3.625%, 1/22/2023 Titan International, Inc., 144A, 6.875%, 10/1/2020 Total System Services, Inc., 3.75%, 6/1/2023 TransDigm, Inc.: 7.5%, 7/15/2021 7.75%, 12/15/2018 Tronox Finance LLC, 6.375%, 8/15/2020 tw telecom holdings, Inc.: 5.375%, 10/1/2022 144A, 5.375%, 10/1/2022 144A, 6.375%, 9/1/2023 U.S. Airways Group, Inc., 6.125%, 6/1/2018 U.S. Treasury Bill, 0.02%***, 2/13/2014 (d) U.S. Treasury Notes: 0.75%, 6/15/2014 (e) 1.625%, 8/15/2022 1.75%, 5/15/2023 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.625%, 4/15/2022 Ventas Realty LP, (REIT), 2.7%, 4/1/2020 Verizon Communications, Inc., 6.55%, 9/15/2043 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Wells Fargo & Co., 5.375%, 11/2/2043 Whiting Petroleum Corp., 5.0%, 3/15/2019 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 144A, 7.75%, 10/1/2021 (Cost $69,367,621) Venezuela 0.4% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 (Cost $491,715) Total Bonds (Cost $115,336,858) Shares Value ($) Preferred Stock 0.0% United States Ally Financial, Inc., 144A, 7.0% (Cost $19,437) 20 Securities Lending Collateral 3.6% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $4,009,687) Cash Equivalents 5.8% Central Cash Management Fund, 0.06% (f) (Cost $6,424,982) % of Net Assets Value ($) Total Investment Portfolio (Cost $125,790,964)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. ** These securities are shown at their current rate as of October 31, 2013. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $126,408,612. At October 31, 2013, net unrealized depreciation for all securities based on tax cost was $351,820. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,305,533 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,657,353. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $3,872,392, which is 3.5% of net assets. (c) When-issued or delayed delivery security included. (d) At October 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At October 31, 2013, this security has been pledged, in whole or in part, as collateral for open swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of income is paid in kind in form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10-Year U.S. Treasury Note USD 12/19/2013 59 5 Year U.S. Treasury Note USD 12/31/2013 Federal Republic of Germany Euro-Bund EUR 12/6/2013 3 Ultra Long U.S. Treasury Bond USD 12/19/2013 25 Total unrealized appreciation At October 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 30 Year U.S. Treasury Bond USD 12/19/2013 12 ) At October 31, 2013, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (h) Call Options Receive Fixed — 4.064% - Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 3.093% - Receive Floating — LIBOR 10/21/2014 10/21/2044 2 10/17/2017 ) Pay Fixed — 3.033% - Receive Floating — LIBOR 10/24/2014 10/24/2044 3 10/22/2014 ) Pay Fixed — 2.888% - Receive Floating — LIBOR 11/3/2014 11/3/2044 1 10/30/2014 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Pay Fixed — 2.064% - Receive Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Pay Fixed — 2.385% - Receive Floating — LIBOR 3/31/2014 3/31/2044 4 3/27/2014 ) Pay Fixed — 2.423% - Receive Floating — LIBOR 3/20/2014 3/20/2044 5 3/18/2014 ) Total Put Options ) Total ) (h) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2013 was $81,542. At October 31, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 5/13/2014 5/13/2044 6 Fixed — 4.064% Floating — LIBOR ) ) At October 31, 2013, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 7 % DISH DBS Corp., 6.75%, 6/1/2021, BB- 9/20/2012 12/20/2017 8 % General Motors Corp., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Citigroup, Inc. 4 Barclays Capital PLC 5 JPMorgan Chase 6 Morgan Stanley 7 Credit Suisse 8 UBS AG LIBOR: London Interbank Offered Rate At October 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty MXN USD 11/12/2013 UBS AG MXN USD 11/12/2013 Barclays Bank PLC AUD EUR 11/12/2013 Barclays Bank PLC NZD USD 11/12/2013 Barclays Bank PLC USD MXN 11/12/2013 Barclays Bank PLC USD NOK 11/19/2013 UBS AG USD SEK 11/19/2013 UBS AG USD CHF 11/19/2013 UBS AG USD AUD 11/19/2013 UBS AG CAD USD 11/19/2013 UBS AG JPY USD 11/19/2013 UBS AG EUR USD 11/20/2013 Citigroup, Inc. KRW USD 11/22/2013 JPMorgan Chase Securities, Inc. ZAR USD 11/29/2013 Citigroup, Inc. MXN USD 12/9/2013 Barclays Bank PLC USD JPY 12/9/2013 Barclays Bank PLC JPY USD 12/9/2013 JPMorgan Chase Securities, Inc. TRY USD 12/9/2013 UBS AG EUR USD 12/9/2013 JPMorgan Chase Securities, Inc. RUB USD 12/9/2013 BNP Paribas RUB USD 12/9/2013 JPMorgan Chase Securities, Inc. MXN USD 12/9/2013 JPMorgan Chase Securities, Inc. AUD USD 1/23/2014 UBS AG NOK USD 1/23/2014 UBS AG CAD USD 1/23/2014 Barclays Bank PLC GBP USD 1/23/2014 Nomura International PLC SGD USD 1/23/2014 JPMorgan Chase Securities, Inc. EUR USD 1/23/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NZD 11/12/2013 ) Citigroup, Inc. USD MXN 11/12/2013 ) JPMorgan Chase Securities, Inc. MXN USD 11/12/2013 ) JPMorgan Chase Securities, Inc. USD ZAR 11/19/2013 ) UBS AG USD TRY 11/19/2013 ) UBS AG USD BRL 11/19/2013 ) UBS AG USD NZD 11/19/2013 ) UBS AG SGD USD 11/19/2013 ) UBS AG EUR USD 11/19/2013 ) UBS AG USD SGD 11/22/2013 ) Citigroup, Inc. USD MXN 12/9/2013 ) UBS AG USD EUR 12/9/2013 ) JPMorgan Chase Securities, Inc. USD MXN 12/9/2013 ) Barclays Bank PLC USD MXN 12/9/2013 ) JPMorgan Chase Securities, Inc. USD GBP 1/23/2014 ) Nomura International PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar RUB Russian Ruble SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Bonds $
